PER CURIAM:
Denied in part; granted in part. With respect to the portion of the application related to 22nd JDC No. 460533, relator's unconditional guilty plea knowingly and voluntarily waived all non-jurisdictional defects in the proceedings leading up to the guilty plea and precludes review of such defects either by appeal or post-conviction relief. See State v. McKinney , 406 So.2d 160, 161 (La. 1981) ; State v. Crosby , 338 So.2d 584, 586 (La. 1976). Therefore, this portion of his application is denied.
With respect to the portion of the application seeking mandamus related to 22nd JDC No. 455616, relator's application is granted in part for the sole purpose of transferring the matter to the Court of Appeal, First Circuit, for filing and consideration.